Citation Nr: 9915752	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  94-41 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher rating for service-connected burn 
scars of the right hand, currently evaluated 20 percent 
disabling. 

2.  Entitlement to a higher (compensable) rating for service-
connected burn scars of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to June 
1993.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1994 RO decision which, in pertinent 
part, granted service connection and a 10 percent rating for 
burn scars of the right hand, and granted service connection 
and a noncompensable rating for burn scars of the left hand; 
the veteran appealed for higher ratings.  In an October 1997 
decision, the RO assigned a 20 percent rating for service-
connected burn scars of the right hand. 


REMAND

The veteran's claims for higher ratings for burn scars of the 
right and left hands are well grounded, meaning plausible, 
and the file indicates there is a further VA duty to assist 
him in developing facts pertinent to his claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992). 

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, ratings for 
third degree burn scars range from 10 percent to 40 percent 
depending on the extent of the area involved (square 
measurement), and there must be actual third degree residual 
involvement to the extent of the areas listed in the code.  
Under Code 7802, a maximum rating of 10 percent is provided 
for second degree burn scars and such is permitted when the 
area approximates one square foot.

Thus, the ratings for the veteran's right and left hand burn 
scars depend on their classification (third degree versus 
second degree) and on accurate measurements of areas involved 
with each degree.  The RO has rated the right hand burn scars 
as third degree under Code 7801 and assigned a 20 percent 
rating, and the RO has rated the left hand burn scars as 
second degree under Code 7802 and assigned a 0 percent 
rating.  However, from the current record there is some 
question as to the classification of burns of each hand and 
the extent (area) of each classification of burns.

In this regard, medical records from the veteran's 1990-1993 
active duty suggest there was a combination of second and 
third degree burns of each hand.  Following Physical 
Evaluation Board (PEB) proceedings in 1993, the veteran was 
released from active duty and placed on the Temporary 
Disability Retired List (TDRL) due to residuals of burns to 
the face and hands.  (Service connection has been separately 
established for facial burns.)  In 1993, the PEB considered 
the right hand burn scars to be 10 percent disabling under VA 
Code 7801 (third degree burns) and also considered the right 
hand burn scars to be 10 percent disabling under VA Code 7801 
(third degree burns).  The PEB assigned a combined rating of 
40 percent in 1993 for facial and hand burn scars.  The 
veteran has submitted some additional PEB records from 1997 
which show that he was removed from the TDRL and permanently 
retired for facial and hand burn scars, and the PEB assigned 
a combined 80 percent compensation rating (the documents do 
not specify the individual hand ratings).  It is unclear 
whether the service department provided a TDRL examination 
prior to the veteran's permanent retirement from service in 
1997.  In the judgment of the Board, an effort should be made 
to obtain any such examination.

The last VA compensation examination for the burn scars of 
the hands, in July 1997, provided measurements for burn scars 
on each hand but did not clearly indicate areas of third 
degree versus second degree involvement.  The doctor only 
said that burns (including of the hands and face) were both 
second and third degree.  In the judgment of the Board, 
another VA examination is warranted which accurately 
classifies and measures the burn scars of the hands.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the service 
department and obtain complete records of 
final PEB proceedings leading to the 
veteran's permanent retirement from 
service in 1997, as well as all TDRL 
examinations from the time of his 1993 
release from active duty until his 1997 
permanent retirement.

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
medical providers who have examined or 
treated him for residuals of burns of the 
hands since his release from active duty 
in 1993.  The RO should obtain copies of 
the related medical records which are not 
already on file.

3.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of burn scars of 
the right and left hands.  The claims 
folder should be provided to and reviewed 
by the examiner.  Based on current 
findings and historical records, the 
doctor should classify the burns of each 
hand (third degree versus second degree) 
by accuratedly measured areas on each 
hand.  That is, as to each hand, the 
doctor should measure those areas of 
third degree burn scars which have actual 
third degree residual involvement, and 
the doctor should separately measure 
those areas of second degree burn scars.  
Any functional impairment from burn scars 
of the hands should also be reported.

Thereafter, the RO should review the claims for higher 
ratings for burn scars of the right and left hands.  If the 
claims are denied, the veteran and his representative should 
be issued a supplemental statement of the case, and given an 
opportunity to respond, before the case is returned to the 
Board.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



